Exhibit 10.1

EXECUTION VERSION

FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT, dated as of May 31, 2016 (this “Agreement”), is
entered into by and between C&J Energy Services Ltd. (“Parent”), CJ Lux Holdings
S.à r.l., a Luxembourg private limited liability company (société à
responsabilité limitée), having its registered office at 15, rue Edward
Steichen, L-2540 Luxembourg, having a share capital of $2,000,000 and registered
with the Luxembourg Register of Commerce and Companies under number B190.857
(“Luxembourg Borrower”), CJ Holding Co. (“U.S. Borrower” and, together with
Parent and Luxembourg Borrower, the “Borrowers”), certain other Loan Parties
identified on the signature pages hereto, Bank of America, N.A., in its capacity
as Administrative Agent under the Credit Agreement (as defined below) (in such
capacity, the “Agent”) and the lenders appearing on the signature pages hereto
(the “Consenting Lenders”). Each of the foregoing shall be referred to herein as
a “Party” and collectively as the “Parties.”

WITNESSETH:

WHEREAS, the Borrowers, the Agent and the Lenders are party to that certain
Second Amended and Restated Credit Agreement dated as of September 29, 2015 (as
amended, restated, extended, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”);1

WHEREAS, the Borrowers (i) are unable to comply with Section 7.11(d) of the
Credit Agreement for the six-month period ending March 31, 2016 which failure
would constitute an Event of Default under Section 8.01(b) the Credit Agreement
(such default, the “Designated Financial Covenant Default”) and (ii) anticipate
that they will fail to make the interest payments (including, without
limitation, payments of interest accruing at the Default Rate pursuant to
Section 2.08(b) of the Credit Agreement) or pay unused commitment fees or Letter
of Credit Fees due under the Credit Agreement during the Forbearance Period (as
defined below) (such defaults, the “Designated Payment Defaults” and, together
with the Designated Financial Covenant Default, the “Designated Defaults”);

WHEREAS, the Borrowers acknowledge and agree that (i) upon the occurrence and
during the continuance of an Event of Default of the nature of the Designated
Financial Covenant Default, the Agent is (acting at the request of, or with the
consent of, the Lenders holding more than 50% of the aggregate principal amount
of the Revolving Credit Commitments and Initial Tranche B-1 Term Loans
(collectively, the “Majority Specified Lenders”)) entitled by notice to the
Borrowers to accelerate certain of the Obligations, to seek immediate repayment
in full of the Obligations and to exercise any or all of its rights and remedies
under the Loan Documents or applicable law and (ii) upon the occurrence and
during the continuance of an Event of Default of the nature of the Designated
Payment Defaults, the Agent is (acting at the request of, or with the consent of
the Required Lenders) entitled by notice to the Borrowers to accelerate certain
of the Obligations, to seek immediate repayment in full of the Obligations and
to exercise any or all of its rights and remedies under the Loan Documents or
applicable law;

 

1  Capitalized terms used in this Agreement and not defined herein shall have
the meanings ascribed thereto in the Credit Agreement.



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Temporary Limited Waiver Agreement, dated
May 10, 2016 and effective as of March 31, 2016 (the “First Limited Waiver”),
the Agent and certain Lenders constituting the Majority Specified Lenders under
the Credit Agreement, have agreed, subject to the conditions contained in the
First Limited Waiver, to temporarily waive the Designated Financial Covenant
Default, with effect through May 31, 2016;

WHEREAS, the Borrowers have requested that (i) the Lenders holding Revolving
Credit Commitments and Initial Tranche B-1 Term Loans (collectively, the
“Specified Lenders”) temporarily forbear, solely by reason of the Designated
Financial Covenant Default, from accelerating Obligations or otherwise
exercising rights or remedies under the Loan Documents and (ii) the Lenders
temporarily forbear, solely by reason of the Designated Payment Defaults, from
accelerating Obligations or otherwise exercising rights or remedies under the
Loan Documents, in each case, during the Forbearance Period (as defined below),
in order to permit the Borrowers to negotiate the terms of a transaction to
resolve such Designated Defaults and to restructure the Borrowers’ capital
structure (a “Restructuring Transaction”);

WHEREAS, the Borrowers have the intention to (i) continue to negotiate in good
faith with the Agent and the Lenders to reach an agreement on the terms of the
Restructuring Transaction as soon as reasonably practicable and (ii) use
reasonable best efforts, in cooperation with the Agent and the applicable
Lenders, to complete documentation necessary to implement such Restructuring
Transaction prior to the expiration of the Forbearance Period; and

WHEREAS, the Consenting Lenders agree to accommodate such request of the
Borrowers on the terms and subject to the conditions herein set forth;

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

Section 1. Incorporation of Recitals.

Each of the Loan Parties acknowledges that the recitals set forth above are true
and correct in all material respects.

Section 2. Amounts Owing.

Each of the Loan Parties acknowledges and agrees that, as of the date hereof,
the Borrowers are indebted to the Secured Parties in an aggregate amount equal
to (a) the aggregate principal amount of Revolving Credit Loans (including any
Swing Line Loans) outstanding under the Credit Agreement in an amount equal to
$284,400,000, plus accrued and unpaid interest thereon, plus (b) the aggregate
principal amount of Initial Tranche B-1 Term Loan outstanding under the Credit
Agreement in an amount equal to $569,250,000, plus accrued and unpaid interest
thereon, plus (c) the aggregate principal amount of Initial Tranche B-2 Term
Loan outstanding under the Credit Agreement in an amount equal to $480,150,000,
plus accrued and unpaid interest thereon, plus (d) all obligations with respect
to Letters of Credit outstanding under the Credit Agreement, plus (e) all
obligations, if any, pursuant to any Secured Cash Management Agreement or
Secured Hedge Agreement, plus (f) the unpaid actual out-of-pocket expenses
incurred by the Agent in connection with the preparation, negotiation, execution
and delivery of this Agreement and all unpaid out-of-pocket expenses incurred by
the Agent and any Lender in connection with the enforcement or protection of
their rights or in connection with this

 

2



--------------------------------------------------------------------------------

Agreement, the Credit Agreement and the other Loan Documents, in connection with
the Obligations under the Credit Agreement or incurred during any workouts,
restructuring or negotiating in respect of such Obligations, as and to the
extent set forth in Section 10.04(a) of the Credit Agreement, and such amounts
are outstanding without defense, offset or counterclaim; provided that such
amounts shall not include any Excluded Swap Obligations.

Section 3. Forbearance; Forbearance Period.

(a) In reliance upon the representations, warranties and covenants of the Loan
Parties contained in this Agreement, and upon the terms and subject to the
conditions of this Agreement, each of the Consenting Lenders agrees that, during
the Forbearance Period, such Lender shall not enforce any of its rights and
remedies under the Loan Documents in respect of the applicable Designated
Defaults against the Loan Parties or their assets (the “Forbearance”). The
Borrowers acknowledge and agree that the Forbearance is limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Credit Agreement or any other Loan Document are intended pursuant to this
Section 3 to (or shall) be affected hereby, all of which remain in full force
and effect unaffected hereby.

(b) The “Forbearance Period” shall commence on the Forbearance Effective Date
(as defined below) and shall terminate immediately and automatically upon the
earliest to occur of (i) June 30, 2016, at 11:59 pm New York time and (ii) the
occurrence of a Forbearance Termination Event (as defined below).

(c) Upon the occurrence of a Forbearance Termination Event, the Forbearance
Period shall immediately end without the requirement of any demand, presentment,
protest, notice or other action of any kind, all of which Borrowers and the
other Loan Parties each waives, and subject to the terms of the Loan Documents,
each of the Agent, the Required Lenders and the Majority Specified Lenders shall
be free in its sole and absolute discretion, without limitation, to proceed to
enforce any or all of its rights and remedies available under the Loan Documents
and/or applicable law in respect of the Designated Defaults.

(d) The occurrence of any of the following events or circumstances shall
constitute a termination event with respect to the Forbearance (each, a
“Forbearance Termination Event”):

(i) the occurrence and continuation of (i) a Default under Section 8.01(a) of
the Credit Agreement (other than the Designated Payment Defaults) or (ii) any
Event of Default under the Credit Agreement that is not a Designated Default;

(ii) a breach by the Borrowers or any Loan Party of any provision of this
Agreement; provided that in the case of Section 5(a)(i) and (ii) of this
Agreement, such breach shall remain unremedied for a period of five Business
Days after written notice thereof from the Agent to any of the Borrowers; or

(iii) any representation or warranty contained in this Agreement shall be
incorrect in any material respect as of the date hereof; provided that if any
such representation or warranty is qualified by or subject to a materiality
qualification, such representation or warranty shall be true and correct in all
respects.

 

3



--------------------------------------------------------------------------------

(e) The Forbearance is limited in nature and nothing contained herein is
intended, or shall be deemed or construed (i) to constitute a waiver of any of
the Designated Defaults or any future Defaults or Events of Default or
compliance with any term or provision of the Loan Documents or applicable law or
(ii) to establish a custom or course of dealing between the Loan Parties, on the
one hand, and the Agent and/or any Lender, on the other hand.

(f) Immediately upon the Forbearance Period ending in accordance with its terms,
the agreements set forth in Section 3(a) shall be void ab initio (it being
understood, for the avoidance of doubt, that this provision shall not impair the
effectiveness of any provisions of this Agreement including Section 4, which
shall remain in full force and effect). In furtherance of the foregoing, and
notwithstanding the occurrence of the Forbearance Effective Date, each of the
Loan Parties acknowledges and confirms that, subject to the Forbearance, all
rights and remedies of the Agent and the Lenders under the Loan Documents and
applicable law with respect to the Borrowers or any other Loan Party shall
continue to be available to the Agent and the Lenders.

(g) The parties hereto agree that the running of all statutes of limitation and
the doctrine of laches applicable to all claims or causes of action that the
Agent or any Lender may be entitled to take or bring in order to enforce its
rights and remedies against the Borrowers or any other Loan Party are, to the
fullest extent permitted by law, tolled and suspended during the Forbearance
Period.

Section 4. Covenants.

(a) During the Forbearance Period, each Loan Party shall comply with all
obligations, limitations, restrictions or prohibitions that would otherwise be
effective or applicable under the Credit Agreement or any of the other Loan
Documents during the continuance of any Default or Event of Default; provided
that, solely in respect of Net Cash Proceeds received from the Disposition in
one or more transactions of all or a portion of the business conducted by of
Total E&S, Inc. and Blue Ribbon Technology, Inc., notwithstanding the default
blocker in Section 2.05(b)(ii) of the Credit Agreement, the Term Borrower shall
not be required to offer to prepay the Term Loans with such Net Cash Proceeds,
(A) until the aggregate amount of the Net Cash Proceeds derived from all
Dispositions in any fiscal year of the Parent is equal to or greater than
$25,000,000 or (B) at the election of the Term Borrower (as notified by the Term
Borrower to the Agent on or prior to the date on which a notice of prepayment
shall be required to be delivered to the Agent pursuant to Section 2.05(b)(v) of
the Credit Agreement), to the extent a Loan Party or a Restricted Subsidiary
reinvests all or any portion of such Net Cash Proceeds in operating assets
(other than current assets) within 365 days after the receipt of such Net Cash
Proceeds (or, if such Loan Party or Restricted Subsidiary shall have entered
into a legally binding commitment within such 365-day period to so apply such
Net Cash Proceeds, within 180 days following such 365-day period); provided that
if such Net Cash Proceeds shall have not been so reinvested within the
applicable period, the Term Borrower shall immediately offer to prepay the Term
Loans in an aggregate amount equal to such Net Cash Proceeds.

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of the Credit Agreement, during the
Forbearance Period, without the express written consent of the Required Lenders,
each Loan Party shall not and shall cause each Restricted Subsidiary not to:

(i) engage in any asset sales outside the ordinary course of business pursuant
to Section 7.05(g) of the Credit Agreement, except to the extent consideration
therefor is in cash and for fair market value; or

(ii) pay or set aside funds for the purpose of making any payments to or on
behalf of Nabors (including, without limitation, in respect of any debt owed to
Nabors, any payments of principal, interest, fees or expenses).

(c) The Borrowers shall pay all fees and expenses incurred by the Agent
(including the fees and expenses of Davis Polk & Wardwell LLP (“Davis Polk”),
FTI Consulting, Inc. (“FTI”), Moelis & Company (“Moelis”) and one local counsel
in each jurisdiction in which Collateral is located or Loan Parties are
organized) in connection with the Credit Agreement, this Agreement and any other
instruments or documents being executed and delivered in connection herewith and
the transactions contemplated hereby, including any restructuring, in each case
as provided in Section 10.04(a) of the Credit Agreement. Amounts from the
Retainers (as defined in the First Limited Waiver) shall be applied by Davis
Polk, FTI and Moelis, as applicable, in respect of the accrued fees and expenses
of such professionals in accordance with the terms of their respective
engagement agreements. The Borrowers shall, within two Business Days of receipt
of an invoice therefor, promptly pay directly to Davis Polk an additional
retainer amount in the amount of such fees and expenses paid from Davis Polk’s
Retainer during the period of the applicable invoice.

Section 5. Information and Financial Data; Access to Properties and Inspections.

(a) Each Loan Party agrees (i) to provide the Agent and its representatives with
reasonable access to inspect such Loan Party’s financial records and properties
pursuant to Section 6.10 of the Credit Agreement but without the limitations on
the frequency of visits contained therein, provided that such visits shall be
during normal business hours and (ii) promptly to provide such customary
financial and other information regarding the Loan Parties and their respective
businesses and operations that the Agent or its advisors may reasonably request
to the extent (w) such information is readily available to a Loan Party,
(x) such information is not subject to attorney/client privilege, (y) such
information does not constitute trade secrets and (z) the provision of such
information is not prohibited by law or by the legally binding confidentiality
obligations of any Loan Party to a third party (other than another Loan Party);
provided that the Borrowers shall use commercially reasonable efforts to obtain
the consent of any such third party to provide such information to the Agent or
its advisors on a confidential basis and use commercially reasonable efforts to
communicate, to the extent permitted, the applicable information in a way that
would not risk waiver of such privilege or violate the applicable obligation.

(b) The Borrowers agree to provide the Agent and the Lenders by no later than
5:00 p.m. (New York time) (i) on Monday, June 13, 2016 and on Monday, June 27,
2016, a 13-week statement of projected receipts and disbursements (each a
“Rolling 13-Week Cash Flow Forecast”) and (ii) commencing on Wednesday, June 22,
2016 and on each Wednesday thereafter (beginning the Wednesday of the following
week) during the Forbearance Period, a report showing actual receipts and
disbursements through the prior week, including a variance report showing the
variance to the immediately prior Rolling 13-Week Cash Flow Forecast.

 

5



--------------------------------------------------------------------------------

(c) No later than 5:00 p.m. (New York time) on Wednesday, June 1, 2016 and each
Wednesday thereafter (beginning the Wednesday of the following week) during the
Forbearance Period (each a “Flash Reporting Date”), the Borrowers agree to
provide to the Agent and the Lenders a flash report, prepared by the Borrowers
in good faith in accordance with their past practices for internal financial
reporting, which shall consist of statements of Cash and Cash Equivalents
(including both book and bank balances) held by the Parent and its subsidiaries
on a consolidated basis (i) as of close of business on the Friday immediately
preceding the applicable Flash Reporting Date and (ii) on average for the 10
Business Days immediately preceding the applicable Flash Reporting Date.

Section 6. Representations and Warranties.

(a) Each of the Loan Parties hereby represents and warrants to the Agent and the
Consenting Lenders that as of the date hereof:

(i) the execution, delivery and performance of this Agreement by each of the
Loan Parties has been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any of the Loan
Parties’ Organization Documents; (b) conflict with or result in any breach or
contravention of, or require any payment to be made under (i) any material
Contractual Obligation to which each of the Loan Parties is a party or affecting
each of the Loan Parties or the properties of each of the Loan Parties or any of
its Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which each of the Loan Parties
or its property is subject; (c) violate any Law to which each of the Loan
Parties or its property is subject; or (d) result in the creation of any Lien on
any property of Parent or any Restricted Subsidiary;

(ii) no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, each of the Loan Parties of this Agreement, other
than those obtained prior to the Forbearance Effective Date or being obtained in
connection herewith;

(iii) each of the representations and warranties made by any Loan Party set
forth in Article V of the Credit Agreement (other than in Sections 5.05(d) and
5.18) or in any other Loan Document is true and correct in all material respects
as of the date hereof with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to earlier dates, in which case they shall be true and correct in all
material respects as of such earlier date; and

(iv) no Default or Event of Default has occurred and is continuing other than
the Designated Default.

 

6



--------------------------------------------------------------------------------

Section 7. Conditions to Effectiveness of this Agreement.

(a) This Agreement shall become effective (the date of such effectiveness being
referred to herein as the “Forbearance Effective Date”) upon satisfaction or
waiver of each of the following conditions:

(i) execution and delivery of this Agreement by the Agent, the Consenting
Lenders and the Loan Parties and, in each case, delivered to the Agent; and

(ii) payment of all fees and expenses due to Davis Polk, FTI and Moelis pursuant
to Section 4(c) hereof and invoiced not later than two Business Days prior to
the Forbearance Effective Date.

Section 8. Notice of Default.

The Borrowers shall provide notice to the Agent, as soon as possible but in any
event within two Business Days of obtaining knowledge of the occurrence any
Forbearance Termination Event, which notice shall state that such event occurred
and set forth, in reasonable detail, the facts and circumstances that gave rise
to such event. Such notice shall be delivered by electronic mail to:

Agency Management Services

Bank of America, N.A.

Bank of America Plaza

901 Main Street

Mail Code: TX1-492-14-19

Dallas, TX 75202-3714

Attn: Maurice Washington, VP, Agency Management Officer III

(maurice.washington@baml.com)

With copies to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attn: Jinsoo Kim (jinsoo.kim@davispolk.com)

All notices given in accordance with the provisions of this Section 8 shall be
deemed to have been given on the date of receipt.

Section 9. Effect Upon Credit Agreement; Ratification of Liability; No Waiver;
Etc.

(a) From and after the date hereof, (i) the term “Agreement” in the Credit
Agreement, and all references to the Credit Agreement in any Loan Document,
shall mean the Credit Agreement, as interpreted in accordance with the terms of
this Agreement, and (ii) the term “Loan Documents” in the Credit Agreement and
the other Loan Documents shall include, without limitation, this Agreement and
any agreements, instruments and other documents executed and/or delivered in
connection herewith.

 

7



--------------------------------------------------------------------------------

(b) Each of the Loan Parties hereby ratifies and reaffirms as of the date of
this Agreement all of its obligations under each Loan Documents to which it is a
party in respect of payment, performance, indemnification or otherwise
including, without limitation, guarantees of such obligations, and hereby
ratifies and reaffirms its grant of liens on or security interests in their
properties pursuant to such Loan Documents as security for the Obligations under
or with respect to the Credit Agreement and confirms and agrees that such liens
and security interests secure all of the Obligations, including any additional
Obligations hereafter arising or incurred pursuant to or in connection with this
Agreement, the Credit Agreement or any other Loan Document.

(c) Except as expressly provided herein, nothing in this Agreement is intended
or shall be deemed or construed to in any way waive, alter or impair the
obligations or any of the rights or remedies of the Agent or the Lenders under
the Loan Documents or applicable law. All terms and provisions of the Loan
Documents remain in full force and effect, except to the extent expressly
modified by this Agreement. Each of the Loan Parties acknowledges that the Agent
and the Consenting Lenders have made no representations as to what actions, if
any, they will take after the Forbearance Period, and the Agent and each
Consenting Lender hereby specifically reserves any and all rights, remedies, and
claims it has (after giving effect hereto) with respect to the Events of Default
and each other Default that may occur.

Section 10. Release.

(a) In consideration of, among other things, the forbearance provided for
herein, each Borrower and each other Loan Party (on its own behalf and on behalf
of its respective Subsidiaries) forever waives, releases and discharges any and
all claims (including, without limitation, cross-claims, counterclaims, rights
of setoff and recoupment), causes of action, demands, suits, costs, expenses and
damages that it now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity, against the Agent and/or any Lender (in their
respective capacities as such) and any of their respective subsidiaries and
affiliates, and each of their respective successors, assigns, officers,
directors, employees, agents, attorneys and other advisors or representatives
(collectively, the “Released Parties”); provided that in each case such claim is
based in whole or in part on facts, events or conditions, whether known or
unknown, existing on or prior to the date hereof and which arise out of or are
related to the Credit Agreement or the Credit Agreement as amended by this
Agreement, the other Loan Documents, the Obligations or the Collateral
(collectively, the “Released Claims”). The Borrowers and other Loan Parties
further agree to refrain from commencing, instituting or prosecuting, or
supporting any Person that commences, institutes, or prosecutes, any lawsuit,
action or other proceeding against any and all Released Parties with respect to
any and all Released Claims.

(b) With respect to the subject of the foregoing releases, each of the Loan
Parties hereby acknowledges the provisions of California Civil Code
Section 1542, which states: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR. The Loan Parties hereby waive
any and all rights which may be conferred upon them by virtue of Civil

 

8



--------------------------------------------------------------------------------

Code section 1542 or any similar provision or body of law. In this regard, the
Loan Parties acknowledge that facts in addition to or different from those which
are now known or believed to exist may hereafter be discovered with respect to
the subject matter herein and that any release pursuant to this Agreement will
remain fully enforceable notwithstanding such discovery.

Section 11. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of each Party
hereto and their respective successors and assigns. During the period commencing
on the date hereof and ending on the last day of the Forbearance Period, no
Consenting Lender shall transfer or assign its rights under the Credit Agreement
or this Agreement absent the written agreement of the transferee or assignee to
be bound by the terms of this Agreement, but no Consenting Lender shall be
further limited in its transfer or assignment rights other than as provided in
the Credit Agreement.

Section 12. No Third-Party Beneficiaries.

No Person other than Borrowers, the other Loan Parties, the Agent and the
Lenders, and in the case of Section 10 hereof, the Released Parties, shall have
any rights hereunder or be entitled to rely on this Agreement and all
third-party beneficiary rights (other than the rights of the Released Parties
under Section 10 hereof) are hereby expressly disclaimed.

Section 13. Severability.

The invalidity, illegality or unenforceability of any provision in or obligation
under this Agreement in any jurisdiction shall not affect or impair the
validity, legality or enforceability of the remaining provisions or obligations
under this Agreement or of such provision or obligation in any other
jurisdiction.

Section 14. Governing Law, Jurisdiction; Waiver of Jury Trial.

Sections 10.14 and 10.15 of the Credit Agreement apply to this Agreement,
mutatis mutandis.

Section 15. Amendments.

The provisions of this Agreement, including the provisions of this sentence, may
not be amended, modified or supplemented, and waivers or consents to departures
from the provisions hereof may not be given, without the express prior written
consent of the Loan Parties, the Agent and the Required Lenders.

Section 16. Time of Essence.

Time is of the essence in the performance of each of the obligations of the
Borrowers and the other Loan Parties hereunder and with respect to all
conditions to be satisfied by such parties.

 

9



--------------------------------------------------------------------------------

Section 17. Good Faith Cooperation; Further Assurances.

Each of the Loan Parties hereby agrees to execute and deliver from time to time
such other documents and take such other actions as may be reasonably necessary
in order to effectuate the terms hereof. The Parties shall cooperate with each
other and with their respective counsel in good faith in connection with any
steps required to be taken as part of their respective obligations under this
Agreement.

Section 18. Prior Negotiations; Entire Agreement.

This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement of the Parties with respect to the subject matter hereof, and
supersedes all other prior negotiations, understandings or agreements with
respect to the subject matter hereof.

Section 19. Interpretation.

This Agreement is the product of negotiations of the Parties and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof.

Section 20. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which taken together shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile transmission or by electronic mail (e.g. “.pdf” or
“.tif”) shall be effective as delivery of an original executed counterpart of
this Agreement.

Section 21. Section Titles.

The section and subsection titles contained in this Agreement are included for
convenience only, shall be without substantive meaning or content of any kind
whatsoever, and are not a part of the agreement between the Loan Parties, on the
one hand, and Agent and the Consenting Lenders, on the other hand. Any reference
in this Agreement to any “Section” refers, unless the context otherwise
indicates, to a section of this Agreement

Section 22. Notice of Designated Defaults. This Agreement and the matters set
forth herein shall constitute written notice of the Designated Defaults for
purposes of satisfaction of any disclosure requirement in the Credit Agreement,
any Compliance Certificate or any other Loan Document requiring that the Loan
Parties give notice of, certify as to the absence of, or otherwise disclose in
writing the occurrence and/or continuance of any Default or Event of Default and
the failure of any Loan Party prior to, on or after the date hereof to deliver
any such notice, certification or other disclosure shall not constitute a
Default or Event of Default under the Credit Agreement. The Borrowers (along
with their advisors) are in ongoing discussions with the Lenders and their
advisors regarding the Designated Defaults and a long-term solution.

[signature pages follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

C&J ENERGY PRODUCTION SERVICES-CANADA

LTD. (formerly Nabors Production Services Ltd.)

C&J ENERGY SERVICES LTD. C&J ENERGY SERVICES, INC. C&J SPEC-RENT SERVICES, INC.
C&J WELL SERVICES, INC. (formerly Nabors Completion & Production Services Co.)
CJ HOLDING CO. By:  

/s/ Randall C. McMullen, Jr.

Name:   Randall C. McMullen, Jr. Title:   Chief Executive Officer, President and
Chief Financial Officer BLUE RIBBON TECHNOLOGY, INC. C&J VLC, LLC KVS
TRANSPORTATION, INC. MOBILE DATA TECHNOLOGIES LTD. TOTAL E&S, INC. By:  

/s/ Randall C. McMullen, Jr.

Name:   Randall C. McMullen, Jr. Title:   Chief Executive Officer and Chief
Financial Officer ESP COMPLETION TECHNOLOGIES LLC TELLUS OILFIELD INC. TIGER
CASED HOLE SERVICES, INC. By:  

/s/ Randall C. McMullen, Jr.

Name:   Randall C. McMullen, Jr. Title:   Chief Financial Officer

[Signature Page to Forebearance Agreement]



--------------------------------------------------------------------------------

C&J CORPORATE SERVICES (BERMUDA) LTD. By:  

/s/ Randall C. McMullen, Jr.

Name:   Randall C. McMullen, Jr. Title:   Director CJ LUX HOLDINGS S.À R.L.
PENNY GLOBAL HOLDINGS S.À R.L. PENNY GLOBAL LEASING S.À R.L. PENNY LUXEMBOURG
FINANCING S.À R.L. PENNY TECHNOLOGIES S.À R.L. By:  

/s/ Danielle Hunter

Name:   Danielle Hunter Title:   Type A Manager COPPER IRELAND FINANCING I LTD.
COPPER IRELAND FINANCING II LTD. By:  

/s/ Danielle Hunter

Name:   Danielle Hunter Title:   Director C&J INTERNATIONAL B.V. By:  

/s/ Danielle Hunter

Name:   Danielle Hunter Title:   Managing Director A C&J INTERNATIONAL MIDDLE
EAST FZCO By:  

/s/ Angus Fraser

Name:   Angus Fraser Title:   General Manager

[Signature Page to Forebearance Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent and on behalf of the Consenting Lenders By:  

/s/ Maurice Washington

Name:   Maurice Washington Title:   Vice President

[Signature Page to Forebearance Agreement]